El Juez Asociado Señor Córdova Dávila
emitió la opinión.' del tribunal.
Julia Franceschi Antongiorgi por sí y como madre con patria potestad de sus hijos menores de edad inició una ac-ción en reclamación de alimentos contra su antiguo esposo* y padre de sus hijos Diego Vélez Gotay, solicitando una can-*507tidad mensual de $150. Para asegurar la efectividad de la sentencia que pudiese recaer en dicho pleito, se embargaron todas las existencias de una farmacia en Yauco, como pro-piedad de Diego Yélez Gotay. Una vez trabado el embargo sobre los bienes referidos, la firma D. Vélez Gotay & Co., S. en C., promovió demanda de tercería contra los demandan-tes en el pleito sobre reclamación de alimentos.
La tercerista apelante formuló su reclamación alegando ser una sociedad mercantil en comandita, constituida de acuerdo con el Código de Comercio de Puerto Rico, con do-micilio en Yauco, y haber estado en posesión, como tínica dueña en pleno dominio, de los bienes embargados, a los cuales se fijó un valor de $1,000.
Los demandados en tercería negaron la existencia de la sociedad en comandita D. Vélez Gotay & Co., S. en C., y el valor de los bienes fijados por la demandante, y alegaron en contrario que su valor fluctuaba entre $2,000 y $2,500. Ne-garon además que la tercerista estuviese en posesión de los referidos bienes, afirmando que para esa fecha Diego Vélez Gotay era el único dueño de la farmacia.
La corte inferior, basándose en las razones expuestas en su opinión, declara “en el caso número 9318 (sobre ali-mentos), con lugar la demanda y condena al demandado a pasar a la demandante la suma de $25 mensuales, y a sumi-nistrarle medicinas gratis para sus hijos menores de edad al serles prescritas por un médico, más las costas; y en el caso número 9347 (sobre tercería), la corte declara sin lu-gar la demanda del tercerista Diego Vélez Gotay & Co.,. S. en C., por considerar la corte que los bienes embargados son de la exclusiva propiedad del demandado Diego Vélez Gotay, imponiéndose las costas a dicho demandante.”
De la sentencia pronunciada en este último caso apeló' D. Vélez Gotay & Co., S. en C., alegando que la corte inferior erró al resolver que no existe la sociedad D. Vélez Gotay & Co., S. en C., al imponer las costas a Diego Vélez Gotay, y al pronunciar una sentencia contraria a la prueba.
*508Según declara la corte inferior, y según consta de la prueba, al hacerse la división de la sociedad de gananciales que existía entre el demandado Diego Yélez Gotay y la de-mandante Julia Francesclii Antongiorgi, al demandado se le adjudicaron entre otros bienes las existencias, muebles y enseres de una farmacia adquirida durante el matrimonio, valorados en $2,000. Tres días después el demandado Diego Yélez Gotay, en unión de su hermano Silvio Yélez Gotay, constituye una sociedad mercantil en comandita, a la que aporta el primero, valorándolas en $500, las existencias de la farmacia, que antes fueron valoradas en $2,000. ■ Silvio Yélez Gotay, aparece aportando, como comanditario, la can-tidad de $1,000 en metálico. Sobre este extremo la corte inferior se expresa así:
“A pesar de esto, la farmacia del demandado Diego Yélez Gotay que siempre llevó su nombré, continuó con el mismo nombre; no se sacó patente insular o municipal a nombre de la sociedad y la prueba demuestra además que el socio comanditario Silvio Yélez Gotay, her-mano del demandado, que ocupa el cargo de Colector de Rentas In-ternas de Guániea, a pesar de tener una modesta cuenta corriente en el Crédito y Ahorro Ponceño de Yauco, aparece que aportó los $1,000 en billetes. La prueba, en conjunto, en relación con la constitución y existencia de la sociedad ‘Diego Vélez Gotay & Co., S. en C.’, de-muestra que en realidad no existe tal sociedad, sino que el verda-dero dueño de la farmacia Yélez Gotay es el demandado.”
No creemos que haya estado desacertado en sus conclu-siones el tribunal inferior. Silvio Vélez Gotay es un mo-desto empleado que tiene una cuenta en el Crédito y Ahorro Ponceño de Yauco y que aparece aportando $1,000 en bille-tes, sin explicar de dónde los ha sacado. Este señor, en al-gunas ocasiones, ha tomado pequeños cantidades prestadas, a pesar de disponer de esta suma en metálico.
El vínculo matrimonial existente entre el Sr. Yélez Go-tay y la Sra. Julia Franceschi había quedado disuelto. El esposo divorciado podía estar sujeto a una reclamación de alimentos. En estas condiciones, inmediatamente después de haberse dividido la sociedad de gananciales, aparece cons-*509tituyendo una sociedad y al hacerlo valora en $500 una pro-piedad que tres días antes había sido apreciada en la canti-dad de $2,000. Además de la declaración de Silvio Vélez Gotay, apreciada, a nuestro juicio, con bastante acierto por la corte inferior, hay otros detalles en la prueba que tienden a demostrar que nunca fueron satisfechos los $1,000 que apa-recen aportados a la alegada sociedad por el llamado socio comanditario.
La corte inferior, apreciando la prueba consideró que la demandante tercerista no había probado sus alegaciones y que la farmacia continúa siendo de la propiedad del esposo divorciado Diego Vélez Gotay.
En cuanto a las costas, creemos que debemos respetar el pronunciamiento de la corte inferior en el ejercicio de sus facultades discrecionales.

Debe confirmarse la sentencia apelada.